Citation Nr: 9922946	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus, L4-5, with nerve root compression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  


FINDINGS OF FACT

1.  The veteran currently has herniated nucleus pulposus 
(HNP), L4-5, with nerve root compression.

2.  The veteran reported a history of back trauma and pain 
prior to his entrance into service on his entrance 
examination, and on examination, he had subjective soreness 
over the coccyx, with no objective findings.

3.  During service, the veteran complained of back pain on 
three occasions, diagnosed as muscle strain, muscle pain, and 
mild back spasm, rule out urinary tract infection.

4.  There is no medical evidence that HNP, L4-5, with nerve 
root compression existed prior to service.

5.  There is no medical evidence of a nexus between the 
veteran's HNP, L4-5, and any disease or injury in service, 
and the veteran's claim is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran is presumed sound on his entry into service.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

2.  The veteran's claim of entitlement to service-connection 
for herniated nucleus pulposus, L4-5, with nerve root 
compression, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran reported a history of back pain on his July 1966 
service entrance examination.  On orthopedic evaluation 
conducted on the same date, the veteran reported that he 
suffered trauma to his sacrum and coccyx several years 
earlier and that he suffered from recurrent soreness in the 
two weeks leading up to the examination.  The examiner found 
no evidence of recent or remote trauma to the lumbar spine, 
sacrum, or coccyx.  Clinically, there was subjective soreness 
over the coccyx, with no objective finding.  The examiner 
gave no diagnosis and noted that the condition was not 
considered disabling.

In April 1967, the veteran was seen for back pain diagnosed 
as muscle strain.  In November 1968 the veteran complained of 
an aching in his back that did not radiate down his legs.  
The examiner stated it was not really in the low back.  Deep 
tendon reflexes were "OK," and there was no pain on bending 
or on toe or heel walking.  The impression was muscle pain.  
In February 1969, the veteran complained of back pain in the 
paravertebral region of a week's duration.  The examiner's 
impression was that the veteran suffered from a mild back 
spasm, rule out urinary tract infection.  At no time during 
service did the veteran report an injury to his back.

The veteran's July 1970 separation examination states that 
the veteran was treated for severe back pain in 1969.  
Additionally, the veteran indicated that he had had back 
trouble in his report of medical history on that examination.  
His spine was evaluated as normal on the examination.  The 
history by the examiner noted the veteran said he had worn a 
back brace for back trouble in 1961 due to trauma in 
football, with negative x-rays at the time, medically 
treated, no complications, no sequelae.

In connection with the veteran's original claim of 
entitlement to service connection, he underwent a VA 
examination in January 1971.  There was no evidence of 
injuries or diseases of the musculoskeletal system on that 
examination.

In April 1997, the veteran filed a claim seeking service 
connection for a back injury in 1969.  He reported having 
treatment at Columbia Family Practice Clinic from 1974 to the 
present.  Records obtained from the Columbia Family Practice 
Clinic indicate that the veteran was treated on numerous 
occasions from July 1979 to February 1997 for back 
complaints.  An entry from July 1979 states that he hurt his 
back jogging.  In July 1980, he was seen with a backache 
radiating to the inguinal area with some purulent material in 
his bowel movements.  On examination, the prostate was 
slightly tender.  Medication was prescribed, and, on follow-
up examination, his back had cleared.  An entry from May 1989 
states that he twisted his back trimming trees.  In May 1990 
he reported that something "caught" in his back as he tried 
to catch a plane, causing terrible back pain in the right 
mid-paralumbar area.  On examination, he had a marked 
decrease in range of motion with pain on motion.  A lumbar 
spine film revealed some possible narrowing at L5-S1, which 
was asymptomatic.  In September 1990, the veteran reported a 
one-week history of pain in his right paralumbar area with 
radiation to the buttocks.  On examination, he had moderate 
decrease in range of motion, with pain in the right 
paralumbar and sacroiliac area.  Straight leg raising was 
positive on the right.  Deep tendon reflexes were normal and 
equal bilaterally.  X-rays showed minor degenerative changes 
of the sacroiliac joints with some narrowing of L4-5 and 
possibly L5-S1.  In October 1990 his pain was noted to have 
improved tremendously although he still had a little 
tightness in his back in the morning hours.

In August 1995 the veteran was seen for a complete 
examination after experiencing a 10-day history of back pain.  
The examiner noted that the veteran helped a friend move and 
had pain since that time.  The examiner stated that the 
veteran had known degenerative disc disease of L5-S1 for 
which he took pain medication.  On examination, he had no 
joint pain, swelling, redness, or decreased range of motion.  
A diagnosis of back sprain was given.  

In January 1996 he returned complaining of intermittent back 
pain that had been present for a few days.  On examination, 
the veteran had marked decreased range of motion with pain in 
the right paralumbar area radiating to the right buttocks.  
Straight leg raising was positive on the right side.  Deep 
tendon reflexes were normal.  The veteran was given pain 
medication.  The diagnosis was back pain.  A magnetic 
resonance imagery (MRI) revealed broad base central 
herniation of the L4-L5 disc with associated large extruded 
fragment, migrating inferiorly on the right side towards the 
L5 lateral recess.  There was marked deformity of the thecal 
sac on the right with apparent right L5 root compromise.

In January 1996, the veteran began receiving treatment for 
his back from Richard L. Riley, D.C.  The veteran reported a 
history of chronic low back pain going back to 1964, when he 
helped move a heavy safe.  He reported persistent and chronic 
low back pain approximately once a year.  Recently, he had 
lifted 50 to 60 cases, each weighing 30 to 50 pounds.  Later, 
while driving, he experienced acute low back pain with 
radicular symptoms.  Diagnoses were: rule out HNP; right 
vertebrogenic sciatic neuralgia; and lumbo-sacral segmental 
joint dysfunction.

The veteran was seen by David L. Reding, M.D., for treatment 
on two occasions in February 1996 and on one occasion in 
February 1997.  The veteran reported in the initial February 
1996 examination having injured his back in July 1995 lifting 
a lawn mower.  He reported initially having pain in the right 
buttock and down the right leg for several months.  He 
reported that the pain was never disabling and that it 
disappeared completely in October 1995.  He felt another 
sudden pain in January of 1996 after lifting some cases of 
liquor at work causing stiffness for a couple of days.  About 
a week later he awoke at 2:00 a.m. with a terrific pain in 
his right buttock down his leg in a sciatic pattern.  He also 
developed a footdrop and could not lift his foot.  There was 
numbness on the anterior portion of the leg from the knee 
down to the top of the foot.  Dr. Reding reviewed the January 
1996 MRI that showed a disk rupture at L4-5 on the right with 
a fragment that had migrated down the canal compressing the 
L5 nerve root.

On examination, the doctor noted that the veteran was a 
healthy man who walked without a limp and that his lumbar 
area was normal to inspection and palpation.  He had no 
tenderness and could bend "very well," although bending 
caused some pain in the lateral calf.  The veteran tolerated 
straight leg raising up to 90 degrees with only some 
tightness in his leg on the right side.  The left side was 
negative.  The doctor believed that since the veteran was 
improving both in terms of strength and pain that surgery was 
not yet necessary.  He prescribed pain medication.

On a follow-up visit virtually all of the veteran's pain was 
gone and he was noted to be responding well to conservative 
management.  He walked without a limp, was able to bend well, 
working regularly, and had required only occasional Vicodin 
for his pain.

The veteran returned for another follow-up visit about a year 
later in February 1997 and was doing fairly well, although 
his right leg had not fully returned to normal.  His primary 
symptom was numbness on the top of the foot and the lower 
portion of the anterior calf in "a very typical L5 dermatome 
pattern."  He had a little bit of weakness and had given up 
jogging, although he did not have any trouble walking.  The 
doctor noted that the veteran really did not have much pain, 
with only occasional pain located just above the sciatic 
notch.  He continued to work regularly and only rarely used 
pain medication.  The doctor concluded that the veteran still 
had some neurologic deficit from the disc rupture and stated 
that at this point it may well be permanent.  The doctor 
stated that the veteran did not want treatment and that he 
would not recommend it anyway.

In July 1997, the RO received a letter from Fred Gordy, Jr., 
M.D. which stated that, although the medical records are no 
longer available, he treated the veteran on several occasions 
from 1970 through 1974.  He further stated that the veteran 
visited his office on several occasions with recurrent back 
problems with an origin by history of lifting a heavy object 
while in the army.  He reported that the information at that 
time indicated a lumbar back strain.

The veteran gave a history on a June 1997 VA examination of 
injuring his back initially in 1968 while lifting a radio 
transmitter while in the service.  He reported being 
prescribed painkillers and staying on duty and that he 
continued to be afflicted with back distress at intervals.  
He then essentially repeated the history that has been 
reported here.  Range of motion was given.  The examiner was 
unable to obtain ankle reflexes bilaterally in the sitting 
position.  The examiner reviewed the previous MRI and 
diagnosed herniated nucleus pulposus, L4-5, right, with nerve 
root compression producing muscle weakness and sensory 
changes.  The veteran was noted to have a distinct pattern of 
hypalgesia and hypesthesia that corresponded to the 
distribution of the L5-S1 nerve root.

The RO denied the veteran's claim in October 1997, on the 
basis that the disability existed prior to service and was 
not aggravated by service.

The veteran stated in his notice of disagreement that even 
though his back was recognized as injured prior to his 
entrance to service, he was still permitted to enter the 
service, and he subsequently injured his back on three 
occasions while on active duty.  He expressed concern that as 
his back deteriorates, he will be unable to afford treatment.  
The veteran repeated the history of the etiology of his back 
condition in his appeal to the Board and stated that he knew 
that the problem was present as far back as 1961, but that 
there was no means to detect it.  

The veteran testified in a May 1999 hearing that he 
recognized that his back condition existed prior to his 
entrance into the service, from a farm-related injury, the 
exact nature of which he no longer remembers.  He testified 
that he injured his back on the first occasion in the service 
moving heavy equipment, on the second inservice occasion 
lifting heavy equipment, and on the third inservice occasion 
while mowing a lawn.  He further testified that he believed 
that the injuries were exacerbations of the original 
condition and of each other.  He stated that his argument was 
that his injuries in the military were the direct cause of 
his current condition and that if he had not been in the 
military, his back would not be in the condition that it is 
currently.  He testified that he did not report his back 
condition on his separation examination because he wanted to 
expedite his release.  He further testified that he 
constantly re-injured his back, on an average of 3 to 4 times 
a year in his estimation, after his release.

II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81. 

In this case, the veteran seeks to establish entitlement to 
service connection for herniated nucleus pulposus, L4-5.  He 
contends that this disability existed prior to service and 
was aggravated by service.  The RO has denied his claim on 
the basis that the disability existed prior to service and 
was not aggravated in service.  Accordingly, in connection 
with the analysis of whether the claim for service connection 
is well grounded, the Board also must consider whether this 
disability pre-existed service.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  The presumption of soundness can be 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service.  38 U.S.C.A. §§ 1111 and 
1132 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A determination that a disorder existed prior to entry into 
service will be based on thorough analysis of the evidence of 
record, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1998). History 
given by the veteran, which conformed to accepted medical 
principles, in conjunction with basic clinical data, is 
probative evidence of the incurrence, symptoms, and course of 
the disorder.  38 C.F.R. § 3.304(b)(2) (1998).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disorder existed prior to entry 
into service.  38 U.S.C.A. §§ 1111 and 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  The Court of Appeals for 
Veterans Claims (Court) has held that the standard of proof 
for evidence to rebut the presumption of soundness is not 
evidence which is merely cogent and compelling, but evidence 
that is clear and unmistakable, that is, undebatable.  
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  Pursuant to 
38 C.F.R. § 3.304(b), the question is not whether the 
Department has sustained a burden of producing evidence, but 
whether the evidence as a whole clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  That determination is dispositive as to the 
question of preservice inception, and further adjudication 
under a preponderance of the evidence would be redundant.  
Id.

In this case, the evidence that the veteran had a pre-service 
back disorder consists of his fairly consistent reports of 
having injured his back prior to service, with resulting 
periodic back pain.  He has inconsistently reported at 
various times having first injured it in 1961, in 1963, and 
in 1964, and has said that he injured it playing football, 
moving a safe, or doing farm work.  On entrance examination, 
he had subjective soreness of the sacrum, and no objective 
evidence of disability.

Although the veteran is certainly competent to say that he 
had back pain after playing football, moving a safe, or doing 
farm work, he is not competent, as a lay person, to diagnose 
herniated nucleus pulposus as a residual of any of those 
reported pre-service injuries.  In spite of his report of 
pre-service injury, and his subjective complaints on entrance 
examination, the medical evidence of his orthopedic 
examination was negative for any diagnosed back disorder.  
Furthermore, on his separation examination, the examiner 
noted the veteran's history of pre-service back injury in 
1961 and determined that that injury had resulted in no 
complications and no sequelae.  The Board finds that it is 
not undebatable that the veteran's herniated nucleus 
pulposus, or any chronic back disorder, existed prior to 
service.  The Board therefore presumes that whatever back 
injuries the veteran may have suffered before service had 
resolved by the time of his entrance into service, and the 
veteran is presumed to have been sound on entrance.

Well-grounded claim

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The veteran has a current disability, herniated nucleus 
pulposus, L4-5.  He has testified that he felt pain in the 
back after moving equipment in service, and his service 
medical records show complaints of back pain on three 
occasions.  Accordingly, there is evidence of inservice 
injury or disease.

What is lacking in this case is any medical evidence of a 
nexus between the reported in-service injuries and the 
current herniated nucleus pulposus.  Nexus evidence requires 
medical expertise, and the veteran is not competent to 
provide that evidence.  No medical opinion is of record 
associating the veteran's current back disorder with any 
injury or disease in service.

If there is insufficient evidence to establish chronicity of 
a condition in service, evidence of continuity of 
symptomatology after discharge is required to support the 
claim (38 C.F.R. § 3.303(b)), as is medical evidence of a 
nexus between the symptomatology and the current disability.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, 
the medical evidence does not establish a chronic back 
disorder in service.  The veteran complained on three 
occasions of back pain.  On one of those occasions, it was 
suspected that the pain was related to a urinary tract 
infection.  At no time did the veteran report injuring his 
back during service.  On his separation examination, and on 
his original VA examination some four months after 
separation, there was no abnormality of the spine.  
Therefore, the evidence does not show a chronic back 
condition in service, so consideration is given to whether 
continuity of symptomatology may provide the necessary nexus 
to state a well-grounded claim.

The Court has held that a lay person can provide probative 
eye-witness evidence of visible symptoms; however, a lay 
person can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Court has further held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit, 5 Vet. App. at 93.

In this regard, the Court recently elaborated further as to 
the type of evidence that would be required to establish a 
well-grounded claim for service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  As 
to type of evidence, unless the condition is of a type as to 
which a lay person's observation is competent, medical 
evidence of noting will be required.  In addition, because it 
does not necessarily follow that there is a relationship 
between any present disability and the continuity of 
symptomatology demonstrated, medical evidence is required to 
demonstrate such a relationship unless such a relationship is 
one as to which a lay person's observation is competent.  
Savage, 10 Vet. App. 488.

The veteran has asserted that he injured his back in service 
and that he experienced back problems about once a year (in 
his chiropractic treatment notes) or three to four times a 
year (in his hearing testimony).  There is, however, a lack 
of medical evidence to substantiate the frequency of 
symptomatology reported by the veteran.  His private 
treatment records contain the first entry regarding back 
pain, associated at that time with jogging, in July 1979.  
Thereafter, there are periodic reports of back pain, usually 
associated with a reported injury by the veteran.  The report 
of Dr. Gordy, based on his recollection and unsupported by 
medical records, was that he treated the veteran on several 
occasions from 1970 to 1974 for lumbar back strain.  This 
report does not reflect continuity of symptomatology, because 
there is a gap from 1974 to 1979.  Even assuming that a five-
year gap in reported symptomatology did not disrupt its 
continuity, no medical practitioner has related the veteran's 
current herniated nucleus pulposus with symptoms continuous 
from the injuries experienced in service.  The veteran, as a 
lay person, is not competent to do so.  The claim cannot be 
well-grounded on continuity of symptomatology without such 
nexus evidence.

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The RO provided the 
law and regulations regarding direct service connection in 
the statement of the case, and the veteran has had an 
opportunity to present evidence and argument and has been 
accorded a hearing.  The Board merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim.  The result is the 
same.

Absent evidence to state a plausible claim, there is no duty 
to assist the veteran in connection with his claim.  38 
U.S.C.A. § 5107(a) (West 1991).  In the absence of a well-
grounded claim, the appeal must fail, because the Board has 
no jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  There is no duty to assist further 
in the development of the claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

VA has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete his 
application for VA benefits.  38 U.S.C.A. § 5103(a) (West 
1991).  Nothing in the record suggests the existence of 
evidence that might well ground a claim not currently well 
grounded.  Cf. Robinette v. Brown, 8 Vet. App. 69 (1995) 
(where claimant with not well-grounded claim refers to 
specific source of evidence that could well ground the claim, 
VA has duty to inform claimant of necessity to submit that 
evidence to complete his application for benefits).


ORDER

Having found the veteran's claim of entitlement to service 
connection for herniated nucleus pulposus, L4-5, not well 
grounded, the appeal is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

